Citation Nr: 1017628	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) with 
secondary depression and alcohol abuse.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to 
April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded service connection for PTSD.  
The claims file was subsequently transferred to the Oakland 
RO.  

Upon appeal, the Veteran was awarded a 50 percent rating for 
his PTSD in an August 2008 rating decision.  Because this is 
not the maximum rating for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In June 2009, the Veteran's claim was remanded for further 
development-including obtaining outstanding treatment 
records.  The requested action was taken, and the claim is 
now before the Board for adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD was manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
and inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated April 2007, January 2009, and July 2009, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his underlying service 
connection claim, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the January 2009 notice. 

The Board acknowledges that the Veteran was not provided VCAA 
notice regarding his increased rating claim, but he is not 
prejudiced by the instant decision. The Court has indicated 
that, in a claim for a higher initial evaluation, after the 
claim for service connection has been substantiated and 
allowed, as in this case, further notice is not required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2007 VCAA notice was given prior 
to the appealed AOJ decision, dated in January 2008.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the severity of his PTSD disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that his service-connected PTSD is more 
severely disabling than currently rated.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

It is important to note that if two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating post-traumatic stress disorder using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. §  
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work). 

By way of background, the Veteran filed the underlying claim 
for service connection for PTSD in March 2007.  The initial 
rating decision in January 2008 awarded service connection 
for PTSD and assigned a 30 percent rating, effective March 
2007.  Following a notice of disagreement, the Veteran's 
rating was increased to 50 percent, effective March 2007.  
The Veteran has recently been undergoing PTSD counseling at 
his local Vet Center.  

In May 2007, the Veteran underwent a VA examination for his 
PTSD.  The Veteran's PTSD symptoms following discharge from 
service were noted to include anger, irritability, and 
violence.  The Veteran denied any sort of psychiatric 
treatment, including treatment with psychiatric medications.  
The Veteran indicated that he retired 10 years prior, but had 
no history of missing time from work.  The Veteran's post-
service marriage was impacted by PTSD symptoms such as anger 
and irritability.  The relationship with his current, long-
term girlfriend was also impacted by his PTSD symptoms such 
as anger and irritability.  The Veteran has children from 
both relationships and is noted to be in contact with them 
all.  

The examiner indicated that the Veteran's current complaints 
are consistent with the classic symptoms of PTSD.  He had 
poor sleep, increased nightmares in terms of both frequency 
and intensity, problems with memory and concentration, anger, 
irritability, and depression.  He also indicated that sights 
and smells reminded him of his service in Korea, and he had a 
strong startle response to loud noises.  

Mental status examination revealed a cooperative Veteran, 
oriented times three, and he was alert.  He appeared to be 
mildly anxious, eye contact was adequate, thinking was clear, 
speech was normal, and his affect was controlled and 
appropriate.  His memory was intact, and he had no indication 
of experiencing hallucinations or delusions.  The examiner 
found the Veteran to be a fair to good personal historian.  
His fund of general information was average, and his judgment 
was appropriate.  Additionally, the Veteran's thoughts were 
clear, logical, goal-directed, and linear.  His attention and 
concentration were intact, and there were no bizarre or 
unusual behaviors observed during the examination.  The 
Veteran's mood and affect were sad and depressed.  

The examiner indicated that the Veteran's psychiatric 
symptoms were more frequent, more severe, and had lasted 
longer during the past year.  He advised that he had 
significant sleep disturbance, including insomnia and 
nightmares.  The examiner noted the Veteran's decline in a 
memory and concentration relate partially to his age and 
partially due to his PTSD.  Additionally, the Veteran was 
noted to be hypervigilant, and had increased arousal with an 
associated startle response.  The examiner indicated that his 
PTSD has caused problems in the Veteran's interpersonal 
relationships, and he has been self-medicating with alcohol.  
In turn, the examiner noted that the Veteran's alcohol 
dependence has interfered with his ability to function at 
work as well as function effectively in social relationships.  
The examiner also noted that the Veteran's attention, focus, 
anger, and irritability have interfered with his ability to 
function in social situations, and his impaired thought 
processes have interfered with his ability to communicate 
effectively with others.  The examiner noted that the Veteran 
had difficulty in establishing and maintaining intimate 
social relationships.  

Following the mental status examination, the Veteran was 
diagnosed as having PTSD with secondary depression and 
alcohol dependence-with alcohol use noted to be an attempt 
to self-medicate his PTSD symptoms.  He was given a GAF score 
of 50.  The examiner's diagnostic analysis noted that the 
Veteran had "significant impairment in all areas of his 
life, especially his social functioning, because of his PTSD 
symptoms."  He did indicate, however, that the Veteran 
appeared to have functioned ok when previously in the work 
world with no history of missing time from work.  

In a June 2007 Vet Center psychosocial assessment, the 
Veteran was diagnosed as having severe, combat-related PTSD.  
He presented with sleep difficulties, nightmares, fear of 
hurting himself or others in his sleep, difficulty 
interacting with others, intrusive thoughts, lack of trust in 
others, high anxiety, and hypervigilance.  It was noted that 
the Veteran's partner no longer slept in the same bed as him.  
Upon mental status examination, the Veteran was noted to be 
anxious and hypervigilant, with a blunted affect.  There was 
no suicidal or homicidal ideation, nor was there evidence of 
a thought disorder.  The Veteran was not found to be 
impulsive, and his judgment, insight, and intelligence were 
within normal limits.  He was given a GAF of 49.  

In an April 2008 letter from the Veteran's Vet Center 
readjustment counselor, she indicated that the Veteran should 
be awarded a 70 percent rating for his service-connected 
PTSD.  She noted the Veteran was an extremely anxious man-
especially in public.  He experienced violent nightmares and 
flinged himself out of bed.  She noted that he had not been 
gainfully employed for years, and has not worked for another 
person since 1974.  The Veteran was noted to experience a 
mood disorder and deep depression when he was unable to leave 
the home.  

The same readjustment counselor, in a September 2008 letter 
to VA, indicated that the Veteran had deficiencies in most 
areas of life, such as, work, school, family relations, 
judgment, thinking, and mood.  He was noted to be under 
medication for his mood disorder.  He continued to have 
violent dreams and could not sleep with his partner for fear 
of harming her.  She noted that the Veteran was in near-
continuous panic, depressed, and had an impaired impulse 
control.  She further indicated that the Veteran was never 
able to have an effective relationship with employers and 
never had a successful career path.  

VA treatment records reflect treatment for his service-
connected PTSD and a consistent GAF of 55 from January 2007 
to July 2009.  He was noted to still be undergoing treatment 
at the Vet Center, and reported similar symptoms as in the 
May 2007 VA examination.  

In January 2010, the Veteran underwent another VA examination 
for his PTSD.  The Veteran reported the same symptoms as in 
the previous VA examination.  During the mental status 
examination, the Veteran was noted to have fair eye contact, 
normal speech, and no impairment of thought processes or 
communication.  He denied current delusions or 
hallucinations, but endorsed hearing his name being called 
previously.  He denied homicidal and suicidal ideations, but 
his mood and affect were noted to be sad and tired.  He was 
independent with his activities of daily living and was 
oriented in four spheres.  He was again diagnosed as having 
PTSD with depression and alcohol dependence.  The Veteran was 
given a GAF of 45.  

The Veteran was noted to have friends and a close 
relationship with family.  The examiner noted that the 
Veteran's ongoing alcohol dependence due to his PTSD would 
have a negative impact on his employability and practically 
would not be considered employable.  The examiner noted that 
the extent of the Veteran's occupational and social 
impairment was reflected in his GAF score of 45.  The Veteran 
endorsed heavy drinking since his service in Korea, and the 
examiner found that it was more likely than not that the 
Veteran's substance abuse was directly related to his PTSD, 
and it was a form of self-treatment for his PTSD symptoms.  

Given the evidence as outlined above, the Board finds that 
the Veteran's PTSD symptomatology most closely approximates 
those symptoms associated with a 70 percent rating under 
Diagnostic Code 9411.  Although the Veteran has some 
relationships, the Board finds that the clinical evidence of 
record supports a finding that his PTSD symptoms cause 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, or total occupational 
and social impairment.  Additionally, the Veteran's GAF has 
been between 45 and 55.  The most recent VA examiner 
indicated that the Veteran's social and occupation impairment 
was based upon his GAF score which is indicative if serious 
symptoms, and serious impairment in social and occupational 
functioning.  Most notably, this examiner indicated that the 
Veteran's alcohol abuse due to PTSD rendered him 
unemployable.  Further, there are past clinical records which 
reflect difficulty in social relationships.  Finally, the May 
2007 VA examiner indicated that the Veteran had significant 
impairment in all areas of functioning.  

Although the Veteran's symptomatology does not fully meet the 
criteria for a 70 percent rating, the Board notes that the 
Veteran's symptoms are more closely analogous to the criteria 
for a 70 percent rating.  Also, VA will handle cases affected 
by change in medical findings or diagnosis so as to produce 
the greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  As 
such, a 70 percent rating for service-connected PTSD is 
awarded for the entire timeframe on appeal.  


ORDER


A 70 percent rating for service-connected PTSD with secondary 
depression and alcohol dependence is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


